Order entered July 31, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00237-CV

                          IN THE MATTER OF H.F., A JUVENILE

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JD-18-01302-X

                                            ORDER
       Before the Court is appellant’s July 30, 2019 first unopposed motion to extend time to

file his brief. We GRANT the motion and ORDER the brief be filed no later than September 3,

2019. Because this is a priority appeal from the trial court’s order granting the State’s motion for

discretionary transfer, we caution that further extension requests will be disfavored.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE